—Orders, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about October 16, 1998 and October 30, 1998, which dismissed this juvenile delinquency petition and denied appellant’s motion to reinstate the petition, unanimously affirmed, without costs.
Respondent was placed in detention on September 29, 1998, 36 days after his initial appearance. The Corporation Counsel was not ready to proceed on October 9, 1998, due to the failure of the complaining witness to appear and an adjournment was granted to October 16, 1998. This date was beyond the 14-day limit mandated by Family Court Act § 340.1, applicable to this case of a detained juvenile, and the Corporation Counsel was still not ready to proceed. Furthermore, there was a failure to demonstrate special circumstances permitting any subsequent adjournment (Family Ct Act § 340.1 [4] [a]; Matter of Nakia L., 81 NY2d 898, 901). Respondent’s statutory right to a speedy trial was, therefore, violated. Concur—Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.